DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 
Acknowledgement
Applicant’s amendment filed on November 17, 2021 is acknowledged. Accordingly claims 1-23 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for execution by a network computing device of a cryptocurrency payment system, which is a statutory category of invention, 
Claim 9 is directed to method, which is a statutory category of invention and 
Claim 16 is directed to a computer readable medium, which is a statutory category of invention.
Step 2a: 
While claims 1, 9 and 16 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “real-time payment and non-real-time account payment reconciliation” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation…..” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 9 and 16 recites: receiving real-time payment information…; executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation ….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity (relationships between people to coordinate a purchase transaction). The limitations that set forth this abstract idea include: 
receiving real-time payment information…; executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “source computing device”, “destination computing device”, merely uses a computer as a tool to perform the abstract idea. The use of “source computing device”, “destination computing device”, does no more than generally link the abstract idea to a particular field of use, the use of “source computing device”, “destination computing device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “source computing device”, “destination computing device”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “source computing device”, “destination computing device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “receiving real-time payment information…; executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-15 and 17-23 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-8, 10-15 and 17-23 merely extend the abstract idea of claims 1, 9 and 16 by describing the use of computer device or processor to receiving real-time payment information…; executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation…. and only serve to add additional layers of abstraction to the abstract idea of claims 1, 9 and 16. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko U.S. Patent Application Publication No. 2017/0286951 A1 in view of Grassadonia U.S. Patent Application Publication No. 2019/0034888 A1.

As per claim 1, Ignatchenko discloses a method for execution by a network computing device of a cryptocurrency payment system, the method comprises:
receiving real-time payment information regarding a cryptocurrency-based payment from a source computing device to a destination computing device (see fig. 1, which discloses that display crypto-currency payment page (customer pays with crypto-currency 102);
in response to receiving the real-time payment information:
executing a real-time cryptocurrency-based payment process to pay the destination computing device in a selected currency, wherein the destination computing device receives the payment of the selected currency in a real-time frame (0069, which discloses that “The Delivery Status API may include a “Delivery Status” 812 parameter value which indicates the actual payment status in real time as maintained by the server delivery status module 148. The “delivery status” 812 value is an adjusted value which takes into consideration that a customer payment has been made, that the crypto network 130 is delivering blockchain confirmations in response to customer payment requests and adjust the payment status in accordance with logical framework explained in FIG. 6”); 
initiating a nonreal-time cryptocurrency-based payment reconciliation process to reconcile the cryptocurrency-based payment with a cryptocurrency-based payment backing account, wherein the reconciliation of the cryptocurrency-based payment with the cryptocurrency-based payment backing account occurs within a second time frame, and wherein the second time frame is longer than the real-timeme frame (see fig. 1, which discloses intermediate crypto-currency settlement 105; Merchant crypto-currency wallet 106; 0025, which discloses that “The proprietary mechanics of the payment service provider's backend system supports a method to authorize cryptographic payments in synchronization with blockchain confirmations for clearing and settlement of funds in reconciliation with various delivery statuses progressively adjustable for forwarding virtual goods and shipping of physical goods purchased through E-commerce applications utilizing Industry-specific distribution systems.”; 0034).
Alternatively Grassadonia discloses the method comprising:
in response to receiving the real-time payment information:
executing a real-time cryptocurrency-based payment process to pay the destination computing device in a selected currency, wherein the destination computing device receives the payment of the selected currency in a real-time frame (see claim 4, which discloses that “conduct a transaction transferring a value of the cryptocurrency balance from the sender account of the payment service to a recipient account of the payment service; and confirm the transaction involving transfer of cryptocurrency between the sender account and the recipient account, by the payment service in near real-time, near real-time being a time less than required to confirm the transaction using a public block chain.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Ignatchenko and incorporate a method further comprising: in response to receiving the real-time payment information: executing a real-time cryptocurrency-based payment process to pay the destination computing device in a selected currency, wherein the destination computing device receives the payment of the selected currency in a real-time frame in view of the teachings of Grassadonia in order to facilitate transaction and enhance economic advantage.

As per claims 2, 13 and 17, Ignatchenko discloses the method, wherein the real-time payment information includes:
source real-time payment information, wherein the source real-time payment information includes a source identifier (ID) and a type of cryptocurrency to use in the cryptocurrency-based payment (see fig. 1; 0038);
destination real-time payment information, wherein the destination real-time payment information includes a destination identifier (ID) and the selected currency (see fig. 1; 0038); and
an amount of the cryptocurrency-based payment (0038).

As per claim 3, Ignatchenko discloses the method further comprises:
receiving the source real-time payment information from the source computing device (see fig. 1); and
receiving the destination real-time payment information and the amount of the cryptocurrency-based payment from one or more of: the source computing device and the destination computing device (see fig. 1; 0038).

As per claims 4 and 19, Ignatchenko discloses the method, wherein the real-time cryptocurrency-based payment process comprises:
receiving an amount of cryptocurrency from the source computing device to use in the cryptocurrency-based payment (see fig. 1; 0038);
generating a network acknowledgement of receipt of the amount of the cryptocurrency (0057); 
exchanging the amount of the cryptocurrency to an amount of the selected currency (0058); and
sending the amount of the selected currency to the destination computing device (see fig. 1; 0058).

As per claims 5 and 20, Ignatchenko discloses the method, wherein the nonreal-time cryptocurrency-based payment reconciliation process comprises:
locking an amount of system cryptocurrency stored in the cryptocurrency-based payment backing account based on the real-time payment information (0004; 0033);
verifying the amount of cryptocurrency received from the source computing device using a nonreal-time verification process (0004; 0033); and
when the amount of cryptocurrency is verified:
releasing the amount of the system cryptocurrency (0004; 0033).

As per claim 6, Ignatchenko discloses the method further comprises:
when the amount of cryptocurrency is not verified:
consuming the amount of the system cryptocurrency (0033; 0034).

As per claim 7, Ignatchenko discloses  the method further comprises:
when the initiation of the real-time cryptocurrency-based payment process is terminated prior to paying the destination computing device in the selected currency:
releasing the amount of the system cryptocurrency (0033; 0034).

As per claims 8 and 23, Ignatchenko discloses the method, wherein the first time frame is in seconds and the second time frame is in minutes (0039).

As per claim 9, Ignatchenko discloses a method comprises:
facilitating, by a network computing device of a cryptocurrency payment system, a real-time cryptocurrency-based payment from a source computing device paying with a cryptocurrency to a destination computing device accepting a desired currency, wherein the source computing device and the destination computing device interact via an interface means of the cryptocurrency payment system by executing a real-time cryptocurrency payment process of the real-time cryptocurrency-based payment and a nonreal-time cryptocurrency-based payment reconciliation process of the real-time cryptocurrency-based payment, wherein the real-time cryptocurrency payment process sends payment of the desired currency to the destination computing device in real-time (0069, which discloses that “The Delivery Status API may include a “Delivery Status” 812 parameter value which indicates the actual payment status in real time as maintained by the server delivery status module 148. The “delivery status” 812 value is an adjusted value which takes into consideration that a customer payment has been made, that the crypto network 130 is delivering blockchain confirmations in response to customer payment requests and adjust the payment status in accordance with logical framework explained in FIG. 6”), and 
wherein the real-time cryptocurrency payment process is executed by:
receiving, by the network computing device, real-time payment information from at least the source computing device (see fig. 1, which discloses that display crypto-currency payment page (customer pays with crypto-currency 102);
sending, by the network computing device, an instruction to a cryptocurrency-based payment backing account of the cryptocurrency payment system to lock an amount of system cryptocurrency-based on the real-time payment information (0034, which discloses that “In Step 107, the payment conversion takes place, where a sell order is placed on a crypto currency exchange market to retrieve the highest value, a real time  payment conversion from crypto currency to legal tender in a currency of the merchant's choice is requested.  In Step 108, the legal tender resulting from the payment conversion is considered settled.  In Step 108, the settled legal tender is transferred to the intermediary bank holdings.”); 
exchanging, by the network computing device, an amount of received cryptocurrency to 
an amount of the desired currency (In Step 108, the legal tender resulting from the payment conversion is considered settled.  In Step 108, the settled legal tender is transferred to the intermediary bank holdings.”); 
sending, by the network computing device, the amount of the desired currency to the destination computing device to complete the real-time cryptocurrency-based payment (0034, which discloses that “In Step 109, the settled legal tender held in the intermediary bank holdings is finally transferred to the merchant bank holdings, and the process is completed.”); and
wherein the nonreal-time cryptocurrency-based payment reconciliation process is executed concurrently with the real-time cryptocurrency payment process by:
verifying, by the network computing device, the amount of cryptocurrency received from the source computing device for the real-time cryptocurrency-based payment using a nonreal-time verification process (0034, which discloses that “In Step 109, the settled legal tender held in the intermediary bank holdings is finally transferred to the merchant bank holdings, and the process is completed.”; 0033); and 
when the amount of the received cryptocurrency is verified:
sending, by the network computing device, an instruction to the cryptocurrency-based payment backing account to release the locked amount of system cryptocurrency (0034, which discloses that “In Step 109, the settled legal tender held in the intermediary bank holdings is finally transferred to the merchant bank holdings, and the process is completed.”; 0033).
Alternatively Grassadonia discloses the method comprising:
facilitating, by a network computing device of a cryptocurrency payment system, a real-time cryptocurrency-based payment from a source computing device paying with a cryptocurrency to a destination computing device accepting a desired currency, wherein the source computing device and the destination computing device interact via an interface means of the cryptocurrency payment system by executing a real-time cryptocurrency payment process of the real-time cryptocurrency-based payment and a nonreal-time cryptocurrency-based payment reconciliation process of the real-time cryptocurrency-based payment, wherein the real-time cryptocurrency payment process sends payment of the desired currency to the destination computing device in real-time (see claim 4, which discloses that “conduct a transaction transferring a value of the cryptocurrency balance from the sender account of the payment service to a recipient account of the payment service; and confirm the transaction involving transfer of cryptocurrency between the sender account and the recipient account, by the payment service in near real-time, near real-time being a time less than required to confirm the transaction using a public block chain.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Ignatchenko and incorporate a method further comprising facilitating, by a network computing device of a cryptocurrency payment system, a real-time cryptocurrency-based payment from a source computing device paying with a cryptocurrency to a destination computing device accepting a desired currency, wherein the source computing device and the destination computing device interact via an interface means of the cryptocurrency payment system by executing a real-time cryptocurrency payment process of the real-time cryptocurrency-based payment and a nonreal-time cryptocurrency-based payment reconciliation process of the real-time cryptocurrency-based payment, wherein the real-time cryptocurrency payment process sends payment of the desired currency to the destination computing device in real-time in view of the teachings of Grassadonia in order to facilitate transaction and enhance economic advantage.

As per claims 10 and 21, Ignatchenko discloses the method further comprises:
when the amount of cryptocurrency is not verified:
sending, by the network computing device, an instruction to the cryptocurrency-based payment backing account to consume the locked amount of system cryptocurrency (0033; 0034).

As per claims 11 and 22, Ignatchenko discloses  the method further comprises:
when the real-time cryptocurrency-based payment is terminated prior to the sending the amount of the desired currency to the destination computing device:
sending, by the network computing device, an instruction to the cryptocurrency-based payment backing account to release the locked amount of system cryptocurrency (0033; 0034).

As per claim 12, Ignatchenko discloses the method, wherein the interface means includes a direct link or a network connection (see fig. 1).

As per claim 14, Ignatchenko discloses the method further comprises:
receiving, by the network computing device, the source real-time payment information from the source computing device (see fig. 1); and 
receiving, by the network computing device, the destination real-time payment information and the amount of the real-time cryptocurrency-based payment from one or more of the source computing device and the destination computing device (see fig. 1).

As per claim 15, Ignatchenko discloses further discloses the method, wherein the cryptocurrency-based payment backing account is associated with the network computing device and one or more of: the source computing device, the destination computing device, or the type of cryptocurrency (0034).

As per claim 16, Ignatchenko discloses a computer readable memory comprises: 
a first memory element that stores operational instructions that, when executed by a network computing device of a cryptocurrency payment system, causes the network computing device to:
 receive real-time payment information regarding a cryptocurrency-based payment from a source computing device to a destination computing device (see fig. 1, which discloses that display crypto-currency payment page (customer pays with crypto-currency 102); and
in response to receiving the real-time payment information:
a second memory element that stores operational instructions that, when executed by the network computing device, causes the network computing device to:
execute a real-time cryptocurrency-based payment process to pay the destination computing device in a selected currency, wherein the destination computing device receives the payment of the selected currency in a real-time frame (0069, which discloses that “The Delivery Status API may include a “Delivery Status” 812 parameter value which indicates the actual payment status in real time as maintained by the server delivery status module 148. The “delivery status” 812 value is an adjusted value which takes into consideration that a customer payment has been made, that the crypto network 130 is delivering blockchain confirmations in response to customer payment requests and adjust the payment status in accordance with logical framework explained in FIG. 6”); and 
a third memory element that stores operational instructions that, when executed by the network computing device, causes the network computing device to:
initiate a nonreal-time cryptocurrency-based payment reconciliation process to reconcile the cryptocurrency-based payment with a cryptocurrency-based payment backing account, wherein the reconciliation of the cryptocurrency-based payment with the cryptocurrency-based payment backing account occurs within a second time frame, and wherein the second time frame is longer than the real-time frame (see fig. 1, which discloses intermediate crypto-currency settlement 105; Merchant crypto-currency wallet 106; 0025, which discloses that “The proprietary mechanics of the payment service provider's backend system supports a method to authorize cryptographic payments in synchronization with blockchain confirmations for clearing and settlement of funds in reconciliation with various delivery statuses progressively adjustable for forwarding virtual goods and shipping of physical goods purchased through E-commerce applications utilizing Industry-specific distribution systems.”; 0034, which discloses that “In Step 109, the settled legal tender held in the intermediary bank holdings is finally transferred to the merchant bank holdings, and the process is completed.”).
Alternatively Grassadonia discloses the method comprising:
in response to receiving the real-time payment information:
a second memory element that stores operational instructions that, when executed by the network computing device, causes the network computing device to:
execute a real-time cryptocurrency-based payment process to pay the destination computing device in a selected currency, wherein the destination computing device receives the payment of the selected currency in a real-time frame (see claim 4, which discloses that “conduct a transaction transferring a value of the cryptocurrency balance from the sender account of the payment service to a recipient account of the payment service; and confirm the transaction involving transfer of cryptocurrency between the sender account and the recipient account, by the payment service in near real-time, near real-time being a time less than required to confirm the transaction using a public block chain.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Ignatchenko and incorporate a method further comprising: in response to receiving the real-time payment information: executing a real-time cryptocurrency-based payment process to pay the destination computing device in a selected currency, wherein the destination computing device receives the payment of the selected currency in a real-time frame in view of the teachings of Grassadonia in order to facilitate transaction and enhance economic advantage. 

As per claim 18, Ignatchenko discloses further discloses the computer readable memory, wherein the first memory element further stores operational instructions that, when executed by the network computing device, causes the network computing device to:
receive the source real-time payment information from the source computing device (see fig. 1; 0034); and
receive the destination real-time payment information and the amount of the cryptocurrency-based payment from one or more of: the source computing device and the destination computing device (see fig. 1; 0034).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        March 24, 2022